
	
		I
		112th CONGRESS
		1st Session
		H. R. 1592
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Ms. Berkley (for
			 herself and Mr. Engel) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To limit United States assistance to the Palestinian
		  Authority if the Palestinian Authority unilaterally declares a Palestinian
		  state.
	
	
		1.Limitation on United States
			 assistance to Palestinian AuthorityNo funds made available for assistance to
			 the Palestinian Authority may be obligated or expended if the President
			 determines and certifies to Congress that the Palestinian Authority has
			 unilaterally declared a Palestinian state.
		
